 

CLEAR SYSTEM RECYCLING, INC.



For Immediate Release

 

 

Clear System Contact: John Carter

President

905-302-3843

cartera@sympatico.ca

 

 

 

Clear System Recycling and Masterpiece Investments Corp. Agree to Terminate
Merger and Reorganization Agreement

 

OAKVILLE, Ontario, October 2, 2012 — Clear System Recycling, Inc. (OTCBB: CLSR)
(the “Company”) and Masterpiece Investments Corp. (“Masterpiece”) have agreed to
Terminate the Agreement and Plan of Merger and Reorganization (the “Agreement”)
as announced on August 23, 2012.  Clear System and Masterpiece agreed to
terminate the Agreement with each party bearing their own cost and expenses and
without any penalties. There were no material relationships between the Company
or its affiliates and Masterpiece other than in respect of the Agreement.

 

Clear System will work towards finalizing the transaction with CI Holdings, Inc.
as announced on September 20, 2012.

 


SAFE HARBOR

Except for historical information, the matters set forth herein, which are
forward-looking statements, involve certain risks and uncertainties that could
cause actual results to differ.  Forward looking statements, include
management’s ability to negotiate a definitive agreement and finalize the
transaction with CI Holdings, Inc.  Potential risks and uncertainties include,
but are not limited to, the competitive environment within the fine art
marketplace, the extent and cost effectiveness with which Clear System is able
to implement the merger, obtaining regulatory approval, financing, and the
market acceptance and successful technical and economic implementation of Clear
System's intended plan.  Additional discussion of these and other risk factors
affecting the Company's business and prospects is contained in the company's
periodic filings with the SEC.

 